DETAILED ACTION
Applicant’s amendment received on October 26, 2021 in which claim 1 was amended, has been fully considered and entered, however, the arguments are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	The Applicant argues that Lee in view of Kim fails to disclose or reasonably suggest each and every element of claim 1, which recites: …calculating the quantization step size that control the granularity of the inverse quantization by using a mean value of quantization step sizes assigned to a plurality of neighboring image block already decoded.

The Examiner respectfully disagrees.  The step of calculating quantization to control granularity is well known as the quantization steps size are changed in order to control the noise level and provide a smooth picture/video. The Applicant should not that granularity is controlled in the decoding section of Lee’s CODEC 504  (See Lee Fig. 5, items 106 and 107 where the reconstruction memory 111 stores the decoded information as seen in [0007] “The IDCT section 107 performs an inverse discrete cosine transform for the output of the inverse quantization section 106. The coupler 110 couples the motion-compensated information of a previous fame (n-1) stored in the Mced memory 114 and information of a current frame (n) decoded by the IDCT section 107. The recon memory 111 stores the decoding information for the next frame (n). The motion prediction section 112 receives the decoding information of a previous frame (n-1) stored in the recon memory 111 and an original image of a current frame (n), and then outputs a differential image and a motion vector for motion estimation.” ).
The Applicant should also note that Fig. 2A-2D of Kim clearly teaches a mean value of quantization step sizes assigned to a plurality of neighboring image block already decoded.  In addition to Kim’s col. 2, lines 60-67, col. 3, lines 1-3 and lines 17-27 and Kim col. 4, lines 46-67 and col. 5, lines 49-60 teaches a mean value of quantization step sizes assigned to a plurality of neighboring image block already decoded.

The Applicant should also note that when blocking effect are removed as taught in Kim col. 4, lines 35-56, the granularity is being controlled.  Kim specifically teaches that “FIG. 3 shows a motion picture decoder comprising an apparatus for removing blocking effect 36 of the present invention, which is connected to an end portion of the decoder 2 in FIG. 1. Decoded image signals and a quantized step size information are inputted into the apparatus for removing blocking effect 36 such that blocking effects in the image signals are removed and the corrected image signals are outputted. The reference signs 30, 31, 32, 33, 34, 35 and SW correspond to a VLD unit, an inverse quantizer, an IDCT unit, an adder, a frame memory, a motion compensator and a switch, respectively.” ).  The Applicant should note that the apparatus for removing blocking artifacts as taught in Kim Fig. 4 is controlling the granularity since granularity is adjusted as  the quantization steps sizes are being modified in order to smooth the picture with will result in a desirable picture (See Kim col. 4, lines 57-67 and col. 5, lines 1-25).

The Examiner urges the Applicant to review Kim’s col. 5, lines 26-60 where the claimed “mean value of the quantization step sizes” are taught. 

It is the Examiner’s belief that the arguments were addressed. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

4.	Claims 1-2 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,771,790. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application and claims 1-3 of Patent no. 10,771,790 are drawn to the same invention. 
A close look at the instant application will show that claim 1, for example, calls for decoding a quantization step size that controls a granularity of the inverse quantization; and quantization step size that controls the granularity of the inverse quantization by using a mean value of quantization step sizes assigned to a plurality of neighboring image blocks already decoded.
Representative claim 1 of Patent no. 10,771,790 calls for similar limitations. In fact, claim 1 of Patent no. 10,771,790 also call for decoding unit which decodes a quantization step size that controls a granularity of the inverse quantization, wherein the quantization step size decoding unit calculates the quantization step size that controls the granularity of the inverse quantization by, based on an image prediction parameter, selectively using a mean value of at least a quantization step size assigned to a leftwardly adjacent neighboring image block already decoded and a quantization step size assigned to an upwardly adjacent neighboring image block already decoded or a quantization step size assigned to an image block decoded immediately before.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. 

5.	Claims 1-2 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3 of U.S. Patent Application no. 16/984,913.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of the instant application and claims 1-2 U.S. Patent Application no. 16/984,913.are drawn to the same invention. 
A close look at the instant application will show that claim 1, for example, calls for decoding a quantization step size that controls a granularity of the inverse quantization; and quantization step size that controls the granularity of the inverse quantization by using a mean value of quantization step sizes assigned to a plurality of neighboring image blocks already decoded.
Representative claim 1 of U.S. Patent Application no. 16/984,913 calls for similar limitations. In fact, claim 1 of Patent Application no. 16/984,913 also call for acquiring a second quantization step size that is assigned to an image block decoded immediately before and controls a granularity of an inverse quantization, selecting the mean value of at least the quantization step size assigned to a leftwardly adjacent neighboring image block already decoded and the quantization step size assigned to an upwardly adjacent neighboring image block already decoded or the second quantization step size assigned to an image block decoded immediately before, and calculating a quantization step size based on the selected quantization step size.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US Patent Application Publication no. 2005/0063461) in view of Kim (US Patent no. 6144700).

Regarding claims 1-2, Lee discloses a decoding method and device for decoding image blocks based on inverse quantization of input compressed video data to execute a process of generating image data as a set of the image blocks (See Lee [0022]), comprising: a memory storing instructions, and at least one hardware processor configured to execute the instructions  (See Fig. 5, memory 116 and memory 101, 
	It is noted that although Lee discloses wherein the quantization step size decoding unit calculates the quantization step size that controls the granularity of the inverse quantization (See Lee [0036]), it is silent about using a mean value of quantization step sizes as specified in the claims.
	However, Kim teaches calculating the quantization step size that controls the granularity of the inverse quantization using a mean value of quantization step sizes assigned to a plurality of neighboring image blocks (See Kim col. 2, lines 60-67, col. 3, lines 1-3 and lines 17-27).
	Therefore, it is considered obvious that one skilled in the art at the time of the invention would recognize the advantage of modifying Lee’s decoding step to incorporate Kim’s to teach calculating the quantization step size that controls the granularity of the inverse quantization using a mean value of quantization step sizes assigned to a plurality of neighboring image blocks.  The motivation for performing such a modification in Lee is to remove blocking artifacts in a motion picture decoder.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nagatomo (US Patent no. 6738428) teaches apparatus and method for decoding a predictively encoded signal and removing granular noise.

The Applicant is urged to read Nagatomo col. 3, lines 20-30, and lines 36-50 and col. 4, lines 49-65.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424